Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                         Allowable Subject Matter
Claims 1-17; 20; 22-23 are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance: 
The art of record did not teach or suggest the claims taken as a whole and particular the limitations pertaining to:

“receiving, by a network accessible host device, a launch command from a media device, the launch command being associated with launching an application at the media device, wherein the host device and the media device are wirelessly communicatively coupled over a network; launching a first instance of the application at the host device responsive to receiving the launch command from the media device, wherein the media device launches a second instance of the same application, and wherein both the first instance of the application launched at the host device and the second instance of the application launched at the media device use a same user information to login to the application; providing, to the media device executing the second instance of the application, the fetch command to fetch the file associated with displaying an interface of the application on the media device; receiving, at the host device, metadata corresponding to the file that was retrieved by the media device responsive to an execution of the fetch command by the media device; determining a rendering command from the first instance of the application corresponding to displaying the interface including the 

“receiving, by a network accessible host device, a launch command from a media device, the launch command being associated with launching an application at the media device, wherein the host device and the media device are wirelessly communicatively coupled over a network; launching a first instance of the application at the host device responsive to receiving the launch command from the media device, wherein the media device launches a second instance of the same application, and wherein both the first instance of the application launched at the host device and the second instance of the application launched at the media device use a same user information to login to the application; providing, to the media device executing the second instance of the application, the fetch command to fetch the file associated with displaying an interface of the application on the media device; receiving, at the host device, metadata corresponding to the file that was retrieved by the media device responsive to an execution of the fetch command by the media device; determining a rendering command from the first instance of the application corresponding to displaying the interface including the fetched file as indicated by the metadata; and providing the rendering command to the media device, wherein the media device is configured to display the interface of the application responsive to executing the rendering command” as recited in claim 11.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425